Citation Nr: 0940118	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-38 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
duodenal ulcer with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to February 
2006.  

This appeal arises from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDING OF FACT

The Veteran's service-connected duodenal ulcer with GERD 
produces continuous moderate manifestations.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for duodenal 
ulcer with GERD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  Since the Veteran's claim, however, was for 
service connection, which was granted, the notice provisions 
in this regard are now moot.  Regarding the duty to assist 
relating to the appropriate disability evaluation, the 
Veteran has been afforded a VA examination, his service 
treatment records have been obtained, and he appeared and 
gave testimony at a hearing before the undersigned in 
September 2009.  Thus, this obligation appears met.  


Initial Rating for Duodenal Ulcer with GERD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App 589 (1991).  These regulations include 
38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

In reviewing the Veteran's history, the Board found that 
service treatment records included report of a January 2005 
esophagogastroduodenoscopy.  It showed a superficial healing 
ulcer of the duodenal bulb.  The Veteran had symptoms of 
hematochezia and rectal bleeding.  

In May 2006 the Veteran was examined by VA.  He reported that 
he still had occasional bright red blood in the toilet bowl 
twice a month and his stools were chronically black and 
tarry.  He denied any hematemesis.  He had chronic lower 
abdominal pain, which was both achy and crampy on a daily 
basis.  His GERD was exacerbated by citrus foods, tomatoes 
and acidy foods.  He had nocturnal stools once a week.  
Examination revealed his abdomen was soft with no guarding or 
rebound.  History of duodenal ulcer with GERD was diagnosed.  

The RO in a September 2006 rating decision granted service 
connection for duodenal ulcer with GERD and assigned a 10 
percent rating.  The Veteran appealed that rating.  

The Schedule for Rating Disabilities provides criteria for 
evaluating disability due to duodenal ulcers at 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2009):  

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health is rated as 60 percent 
disabling.  

Moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is rated as 40 percent 
disabling.  

Moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations is rated as 20 percent 
disabling.  

Mild; with recurring symptoms once or twice yearly is rated 
as 10 percent disabling.  

At his February 2008 VA examination that primarily addressed 
other disabilities, the Veteran nevertheless reported having 
ongoing duodenal ulcer problems.  And, although he failed to 
report for a January 2009 VA examination to determine the 
severity of his duodenal ulcer disease with GERD, he appeared 
and gave testimony before the undersigned Veterans Law Judge 
in September 2009.  At that time, he reported that at service 
separation he weighed 225 pounds and that he currently 
weighed 199 pounds.  (T-4).  He was no longer able to drink 
orange juice or eat any acidic foods such as tomato sauce; he 
was taking Prilosec for his symptoms, and his stomach ached 
all day long.  (T-5).  He also related his acid reflux had 
gotten so bad he vomited almost one quarter of the food he 
ate, and he still had blood in his stool.  

A higher rating requires either recurring episodes of severe 
symptoms or continuous moderate manifestations.  The Board 
finds the Veteran credibly described daily complaints of 
reflux and abdominal pain consistent with continuous moderate 
manifestations.  Accordingly, the criteria for a 20 percent 
initial rating have been met.  

A 40 percent rating requires moderately severe symptoms with 
impairment of health manifested by anemia and weight loss.  
While the Veteran has testified he has lost weight, there is 
no evidence in the record of anemia.  In addition, the 
Veteran has not reported any incapacitating episodes.  The 
symptoms of the Veteran's duodenal ulcer with GERD do not 
meet the criteria for a higher initial rating than 20 
percent.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.   In this case 
the symptoms reported by the Veteran at service separation, 
in VA examination records and at his hearing are consistent.  
There is no basis in the record for staged ratings for GERD.  
The Veteran has not reported any interference with employment 
relating to this disability, and as his symptoms are 
contemplated by the rating schedule, consideration of an 
extra-schedular evaluation is not warranted.  


ORDER

An initial rating of 20 percent for duodenal ulcer with GERD 
is granted, subject to regulations governing the award of 
monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


